Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims priority from provisional application 62947900 (filed 12/13/2019).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

Examiner Remarks
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for” or “generic placeholder") are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for” or “generic placeholder") are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Regarding claims 29 and 30, each of these claims recites the following “means plus functions":
(a) “means for receiving…”(claim 29 line 2), neither reciting sufficient structure to achieve the function nor it is preceded by a structure modifier, is presumed to invoke 35 U.S.C. 112(f).  Nevertheless, for the record, the examiner has found the corresponding structure(s) on at least para. 37 of the published application.
(b) “means for determining…” (claim 29 line 5), neither reciting sufficient structure to achieve the function nor it is preceded by a structure modifier, is presumed to invoke 35 U.S.C. 112(f).  Nevertheless, for the record, the examiner has found the corresponding structure(s) on at least para. 37 of the published application.
(c) “means for selectively transmitting…” (claim 29 line 7), neither reciting sufficient structure to achieve the function nor it is preceded by a structure modifier, is presumed to invoke 35 U.S.C. 112(f).  Nevertheless, for the record, the examiner has found the corresponding structure(s) on at least para. 37 of the published application.
(d) “means for determining…” (claim 30 line 3), similarly to point (b), neither reciting sufficient structure to achieve the function nor it is preceded by a structure modifier, is presumed to invoke 35 U.S.C. 112(f).  Nevertheless, for the record, the examiner has found the corresponding structure(s) on at least para. 37 of the published application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-18, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190082456 A1, hereinafter KIM), in view of HWANG et al. (US 20190313386 A1, hereinafter HWANG).

Regarding claim 1, KIM teaches a method of wireless communication performed by a user equipment (UE), comprising (in general, see fig. 20-23 and their corresponding paragraphs at least 249-282; see also fig. 24-30 and their corresponding paragraphs for embodiments that are related to fig. 20-23): 
receiving a downlink control information (DCI) communication that includes first information related to a pathloss reference signal configuration or second information related to one or more of a downlink beam configuration or an uplink beam configuration (see at least para. 267-269 along with fig. 21A/B, e.g. in the case that the PDSCH occasion is allocated by one DL-DCI, the TCI states (for beams) of the PDSCH instances should be known to the UE),
wherein the DCI communication includes an indication of a timing offset between an end of the reception of the DCI communication and a hybrid automatic repeat request (HARQ) feedback (in general, see at least para. 271-279, in particular, see para. 271 and 274, e.g. the UE may obtain the value of the slot offset K1 through the DL-DCI, for transmitting HARQ-ACK feedback through the PUCCH in the K1-th slot 2205 from the slot in which the k-th PDSCH instance is 2202 transmitted);
determining whether to transmit the HARQ feedback for the DCI communication; and transmitting the HARQ feedback after the timing offset and based at least in part on determining whether to transmit the HARQ feedback for the DCI communication (see at least para. 269-271 along with fig. 22, e.g. transmitting HARQ-ACK feedback per information of slot offset).
KIM differs from the claim, in that, it does not specifically disclose selectively transmitting the HARQ feedback, which is well known in the art and commonly used for providing effective power saving scheme.
HWANG, for example, from the similar field of endeavor, teaches similar or known mechanism of selectively transmitting the HARQ feedback (in general, see fig. 8-9 and corresponding paragraphs at least 92-103, in particular, see at least para. 98, e.g.  HARQ-ACK is information indicating whether the UE has successfully received a physical downlink channel), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate HWANG into the method of KIM for providing effective power saving scheme.

Regarding claim 2, KIM in view of HWANG teaches the second information related to the one or more of the downlink beam configuration or the uplink beam configuration includes at least one of: information indicating an activation of a physical downlink control channel (PDCCH) transmission configuration indication (TCI) state, information indicating an activation of a physical downlink shared channel (PDSCH) TCI state, information indicating an activation of a channel state information reference signal TCI state, information indicating an activation of a spatial relation for a physical uplink control channel (PUCCH) or a sounding reference signal (SRS), or information indicating activation of an uplink TCI state for a PUCCH, a physical uplink shared channel, a physical random access channel, or an SRS.  (KIM, see at least para. 267-269, e.g. the serving base station may use the DL-DCI to indicate to the UE the order of the TCI states applied to the PDSCH instances)

Regarding claim 4, KIM in view of HWANG teaches the DCI communication only configures a beam or a pathloss reference signal.  (KIM, see at least para. 264-266, e.g. the beam)

Regarding claim 5, KIM in view of HWANG teaches the DCI communication additionally dynamically schedules at least one of: a downlink resource, or an uplink resource.  (KIM, see at least para. 256, e.g. at least PUCCH resource)

Regarding claim 6, KIM in view of HWANG teaches the DCI communication additionally activates at least one of: downlink semi-persistent resources, or uplink configured grant resources.  (KIM, see at least fig. 24, 25, and/or 26, e.g. one or more slots, symbols, subcarriers, or CC, etc.)

Regarding claim 7, KIM in view of HWANG teaches determining whether to transmit the HARQ feedback for the DCI communication comprises: determining to transmit the HARQ feedback for the DCI communication; and wherein selectively transmitting the HARQ feedback comprises: transmitting the HARQ feedback based at least in part on determining to transmit the HARQ feedback for the DCI communication. (KIM, see at least para. 269-271 along with fig. 22, e.g. transmitting HARQ-ACK feedback)

Regarding claim 8, KIM in view of HWANG teaches determining to transmit the HARQ feedback for the DCI communication comprises: determining to transmit the HARQ feedback for the DCI communication based at least in part on receiving an indication to transmit the HARQ feedback for the DCI communication, wherein the indication to transmit the HARQ feedback for the DCI communication is included in: a radio resource control communication, a medium access control control element communication, the DCI communication, or another DCI communication.  (KIM, see at least para. 277, e.g. when the DL-DCI is used, if a specific value is indicated to the UE in a field indicating the HARQ-ACK timing, the UE may give the HARQ-ACK feedback in the first time resource occurring after the decoding of the PDSCH)

Regarding claim 9, KIM in view of HWANG teaches determining to transmit the HARQ feedback for the DCI communication comprises: determining to transmit the HARQ feedback for the DCI communication based at least in part on an indication, included in a specification, to transmit the HARQ feedback for the DCI communication.  (KIM, see at least para. 277, e.g. when the DL-DCI is used, if a specific value is indicated to the UE in a field indicating the HARQ-ACK timing, the UE may give the HARQ-ACK feedback in the first time resource occurring after the decoding of the PDSCH)

Regarding claim 10, KIM in view of HWANG teaches determining to transmit the HARQ feedback for the DCI communication comprises: determining to transmit the HARQ feedback for the DCI communication based at least in part on a HARQ codebook type associated with the DCI communication.  (HWANG, see at least para. 110-112, e.g. using dynamic/semi-static HARQ-ACK codebook scheme)

Regarding claim 11, KIM in view of HWANG teaches transmitting the HARQ feedback comprises: transmitting the HARQ feedback with repetition across a plurality of beams on at least one of: a physical uplink control channel, or a physical uplink shared channel.  (KIM, see at least para. 264-269 of fig. 21s along with fig. 29, e.g. PUCCH for transmitting the HARQ-ACK)
Regarding claim 12, KIM in view of HWANG teaches transmitting the HARQ feedback with repetition across the plurality of beams comprises: transmitting the HARQ feedback with repetition across the plurality of beams based at least in part on receiving an indication to transmit the HARQ feedback with repetition across the plurality of beams in at least one of: a radio resource control communication, a medium access control control element communication, the DCI communication, or another DCI communication.  (KIM, see at least para. 298-300 of fig. 29, e.g. information on the time resource such as the starting symbol index and the number of symbols used by the PUCCH in the slot for transmitting the PUCCH may be determined based on the PRI obtained from the DL-DCI)

Regarding claim 13, KIM in view of HWANG teaches the HARQ feedback is at least one of: spatial division multiplexed across the plurality of beams, time division multiplexed across the plurality of beams, or frequency division multiplexed across the plurality of beams.  (KIM, see at least para. 111, e.g. relationship between a general PDSCH and a general PUCCH in the NR system, and may be applied to both a frequency division multiplexing (FDD) and a time division multiplexing (TDD))

Regarding claim 14, KIM in view of HWANG teaches transmitting the HARQ feedback with repetition across the plurality of beams comprises: transmitting the HARQ feedback with repetition across the plurality of beams based at least in part on the timing offset.  (KIM, see at least para. 255 along with some or all of the embodiments in fig. 24-30, e.g. slot offset)

Regarding claim 15, KIM in view of HWANG teaches the timing offset includes at least one of: one or more symbols from the end of the reception of the DCI communication to a start of a transmission of a first repetition of the HARQ feedback, or one or more slots from the end of the reception of the DCI communication to the start of the transmission of the first repetition of the HARQ feedback. (KIM, see at least para. 284-290 along with some or all of the embodiments in fig. 24-26, e.g. using slots and/or symbols)

Regarding claim 16, KIM in view of HWANG teaches the timing offset includes: one or more symbols from the end of reception of the DCI communication to a start of a transmission of a last repetition of the HARQ feedback.  (KIM, see at least para. 284-290 along with some or all of the embodiments in fig. 24-26, e.g. using slots and/or symbols)

Regarding claim 17, KIM in view of HWANG teaches the timing offset includes: one or more symbols from the end of the reception of the DCI communication to a start of a transmission of a particular repetition of the HARQ feedback between a first repetition of the HARQ feedback and a last repetition of the HARQ feedback.  (KIM, see at least para. 284-290 along with some or all of the embodiments in fig. 24-26, e.g. using slots and/or symbols)

Regarding claim 18, KIM in view of HWANG teaches receiving the indication of the timing offset in at least one of: a radio resource control communication, a medium access control control element communication, or another DCI communication.  (KIM, see at least para. 255, e.g. a value of a slot offset K.sub.1 indicating the HARQ feedback timing may be obtained from a DL assignment through which the PDSCH is assigned or from the RRC signaling through which the PDSCH is assigned)

Regarding claim 21, KIM in view of HWANG teaches the timing offset includes at least one of: one or more symbols from the end of the reception of the DCI communication to a start of a transmission of the HARQ feedback, or one or more slots from the end of the reception of the DCI communication to the start of the transmission of the HARQ feedback.  (KIM, see at least para. 284-290 along with some or all of the embodiments in fig. 24-26, e.g. using slots and/or symbols)

Regarding claim 22, KIM in view of HWANG teaches determining whether to transmit the HARQ feedback for the DCI communication comprises: determining to refrain from transmitting the HARQ feedback for the DCI communication; and wherein selectively transmitting the HARQ feedback comprises: refraining from transmitting the HARQ feedback based at least in part on determining to refrain from transmitting the HARQ feedback for the DCI communication.  (KIM, see at least para. 276 along with para. 272-275, e.g. the serving base station may set whether or not to apply the above-described feedback timing to the UE using the DL-DCI or the RRC signaling)

Regarding claim 23, KIM in view of HWANG teaches determining to refrain from transmitting the HARQ feedback for the DCI communication comprises: determining to refrain from transmitting the HARQ feedback for the DCI communication based at least in part on an indication, included in a specification, to refrain from transmitting the HARQ feedback for the DCI communication.  (KIM, see at least para. 276 along with para. 272-275, e.g. the serving base station may set whether or not to apply the above-described feedback timing to the UE using the DL-DCI or the RRC signaling)

Regarding claim 24, KIM in view of HWANG teaches determining to refrain from transmitting the HARQ feedback for the DCI communication comprises: determining to refrain from transmitting the HARQ feedback for the DCI communication based at least in part on a HARQ codebook type associated with the DCI communication.  (HWANG, see at least para. 110-111 along with para. 121, e.g. dynamic HARQ-ACK codebook)

Regarding claim 25, this claim is rejected for the same reasoning as claim 1 except this claim is in apparatus claim format.
To be more specific, KIM in view of HWANG also teaches a same or similar apparatus comprising processor and memory (KIM, see at least fig. 3), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 26, in view of claim 25 above, this claim is rejected for the same reasoning as a combination of claims 5 and 6, except this claim is in apparatus claim format.

Regarding claim 27, this claim is rejected for the same reasoning as claim 1 except this claim is in computer-readable medium claim format.
To be more specific, KIM in view of HWANG also teaches a same or similar apparatus comprising computer-readable medium (KIM, see at least fig. 3), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 28, in view of claim 27 above, this claim is rejected for the same reasoning as a combination of claims 5 and 6, except this claim is in computer-readable medium claim format.

Regarding claim 29, this claim is rejected for the same reasoning as claim 1 except this claim is in apparatus claim format.
To be more specific, KIM in view of HWANG also teaches a same or similar apparatus comprising means for performing various functions (KIM, see at least fig. 3), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 30, in view of claim 29 above, this claim is rejected for the same reasoning as a combination of claims 5 and 6, except this claim is in apparatus claim format.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al. (US 20190313386 A1, hereinafter HWANG), in view of MolavianJazi et al. (US 20190349867 A1, hereinafter MolavianJazi).

Regarding claim 1, HWANG teaches a method of wireless communication performed by a user equipment (UE), comprising (in general, see fig. 8-11 and corresponding paragraphs at least 92-113): 
receiving a downlink control information (DCI) communication that includes second information related to one or more of a downlink beam configuration or an uplink beam configuration (see at least para. 95-97, e.g. DCI for DL/UL BWP); 
wherein the DCI communication includes an indication of a timing offset between an end of the reception of the DCI communication and a hybrid automatic repeat request (HARQ) feedback (see at least para. 99-101 of fig. 9, e.g. base station can provide the UE with the HARQ-ACK feedback timing dynamically in DCI, for example, K0, K1, and/or K2);
determining whether to transmit the HARQ feedback for the DCI communication; and selectively transmitting the HARQ feedback after the timing offset and based at least in part on determining whether to transmit the HARQ feedback for the DCI communication (see at least para. 97-100, e.g. transmitting HARQ-ACK feedback per offset).
HWANG differs from the claim, in that, it does not specifically disclose downlink control information (DCI) communication that includes first information related to a pathloss reference signal configuration, which is well known in the art and commonly used for effectively reducing signaling overhead.
MolavianJazi, for example, from the similar field of endeavor, teaches similar or known mechanism of downlink control information (DCI) communication that includes first information related to a pathloss reference signal configuration (see at least para. 50 and/or para. 51, e.g. DL pathloss reference), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate MolavianJazi into the method of HWANG for effectively reducing signaling overhead.

Regarding claim 3, HWANG in view of MolavianJazi teaches the first information related to the pathloss reference signal configuration includes information indicating an activation of a pathloss reference signal for a physical uplink control channel, a physical uplink shared channel, or a sounding reference signal.  (MolavianJazi, see at least para. 50 and/or para. 51, e.g. PUSCH)


Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered.  Regarding independent claims 1, 25, 27, and 29, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Allowable Subject Matter
Claim 19 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465